Title: From George Washington to William Fitzhugh, 25 March 1781
From: Washington, George
To: Fitzhugh, William


                  
                     Dear Sir,
                     New Windsor March 25th 1781.
                  
                  A few days ago brought me the honor of your favor of the 7th Instt from Marlbro.  Your other letter of Jany the 20th came duly to hand, for both I thank you; without offering an apology for suffering the latter to remain unacknowledged till this time—because I am satisfied you will attribute my silence to any cause rather than disrespect, and to none sooner than the true one—viz.—the load of business which continually presses upon me.
                  It was with sincere concern I heard of the injury you had sustained in your property at the Mouth of Patuxent—but it is only adding another specimen to the catalogue of British clemency, & boasted generosity.
                  The accession of Maryland to the confederation—& the relinquishment of the claim of Virga to the Lands west of Ohio, are events which are exceedingly pleasing to me, but I am not sufficiently acquainted with the powers of Civil government, under the present Constitutions of the several States, to determine how far they are able to obtain Men for the War, or for three years, by coercian—nor am I enough acquainted with the abilities of them, to declare what sums they ought to have given to Soldiers under this description in preference to a draft of Men for a short term; this however I am decided in, that the latter is the most expensive, and least effectual mode that ever was devised to carry on a War, which is like to become a War of finance.  and that no funds within our reach can support it long—I speak upon the best ground when I assert this, because no day, no hour arrives without bringing with it some evidence in support of the truth of the observation—To this cause also the prolongation of the War—the wretched State of our finances–and every capital misfortune that has befallen us may be traced.
                  I as little scruple to add that, unless the powers of Congress are made competent to all the purposes of War we are doing no more than wasting our time—& spending our treasure to very little purpose; for it is impossible to apply the strength and resources of this Country while one State complys with, another rejects, and the majority of them changes or mutilates, the requisitions of that Body—Hence the willing States are capitally injured if not ruined.  Hence proceed distrust, jealously, & dissatisfaction; and the impossibility of either projecting or executing (with certainty) any plan whatsoever.  Hence proceed all those delays, which to people at a distance, & unacquainted with circumstances, are altogether unaccountable.  And hence it is we incur useless expence, because we do not bring our force, and means, into operation at the same time, some being exhausted, before others are obtained.
                  We wait with much sollicitude for advices from the Southern Army—our last accts from that quarter were less gloomy than the former, but not less equivocal and distressing—I have heard nothing from General Greene since the 28th of Feby, nor of him (with precision) since the 2d Instt.  Matters were so critically circumstanced at that time, as to add pain to impatience—Equally ignorant, and equally anxious am I, with respect to the French Fleet under the Command of the Chevalier Des Touches.  No accts of whom have I received (but vague ones through the channel of Rivingtons Paper) since he left Newport—At York town in Virginia there was no intelligence of him on the 15th.
                  Private
                  It is to be lamented, greatly lamented, that the French Commanders at Newport did not adopt the measure of sending the Fleet & a detachment of their land force to the Chesapeak bay when I first proposed it to them (in the moment I received the first certain information of the damage done to the British fleet at Gardner’s bay) had the Expedition been undertaken at that time, nothing could have saved Arnold’s Corps during the weakened state of the British ships from destruction—Instead of this, a small detachment only was sent by the fleet; which as I foretold, would have returned as they went had it not been for the accidental meeting of the Romulus, & the Vessels under her Convoy.  But as there is no rectifying past errors—and as it is our true policy to stand well with friends on whom we so much depend, I relate this in confidence.
                  
                     end of private section
                  
                  I have heard nothing from Generl Thompson since his release from captivity; & as his joining the Army will depend upon his promotion, & his promotion on Congress, the time of it is uncertain: but that your Son may be relieved from his present anxiety, suspence, and all possible censure I will, with much pleasure, receive him into my family as an extra Aid till Thompson arrives—In the mean while, his Rank may be ascertained & his Commission procured.  Mrs Washington makes a tender of her Compliments to Mrs Fitzhugh, to which you will please to add those of Dr Sir Yr Most Obedt & most Hble Servt
                  
                     Go: Washington
                  
               